Citation Nr: 1421634	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  13-00 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada



THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for the service-connected low back strain, with degenerative joint disease.

2.  Entitlement to a rating in excess of 20 percent for the service-connected left shoulder acromioclavicular degenerative arthritis for the period prior to January 16, 2014, and in excess of 30 percent for the period beginning on January 16, 2014.

3.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1971 to January 1972.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the RO.  

The Board remanded the case in July 2013 for additional development of the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of an increased rating for the service-connected left shoulder disability, and a total disability rating based on individual unemployability by reason of service-connected disability are being remanded to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The service-connected low back strain with degenerative joint disease is not shown to be productive of a disability picture that is manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less; neither ankylosis of the thoracolumbar spine, nor incapacitating episodes due to intervertebral disc syndrome demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 percent for the service-connected low back strain with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a including Diagnostic Codes 5235-5243 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In a claim for increase, VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in October 2010.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  His statements in support of his claim are also of record.

The Board in particular notes that the results of a January 2014 VA examination, as requested by the July 2013 remand, are of record.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran argues that he warrants a new examination, claiming that the January 2014 examination was insufficient.  He fails, however, to explain why the examination was insufficient, and the Board has found nothing in the examination report to suggest that it was not complete, thorough, and accurate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a probative medical opinion must be factually accurate, fully articulated, and based on sound reasoning). 

The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).


Disability Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).


Spine Criteria & Analysis

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The Veteran is currently rated at 20 percent.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, normal extension is 0 to 30 degrees, normal left and right lateral flexion is 0 to 30 degrees, and normal left and right lateral rotation is 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 4.  

Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula, Note 5.

Where a spine disability is manifested by intervertebral disc syndrome, the disc disease may be rated based on limitation of motion, as delineated above, or based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months.  38 C.F.R. § 4.71a.  

An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  

In this case, however, neither the November 2010 examiner, nor the January 2014 examiner, diagnosed the Veteran with intervertebral disc syndrome, or with symptoms that could be construed as similar to that disorder.  

As such, a rating under the Formula for Rating Intervertebral Disc Syndrome is not appropriate.

The Veteran asserts that he experiences stiffness and rigidity of the spine due to inflammation of the tendons and muscles outside the spine, and that his disability has steadily worsened since he got out of service.  He is competent to report such symptoms, and the Board, for purposes of this decision, will accept his statements as credible and probative.  

The evidence of record has consistently shown that the Veteran has more than 30 degrees of forward flexion of the thoracolumbar spine and that his spine is not ankylosed or even stiff.  

Specifically, the November 2010 examiner noted that the Veteran performed forward flexion of the thoracolumbar spine to 70 degrees, and this was not noted to be additionally limited by repetitive motion.  There was no ankylosis of the lumbar area.  The Veteran complained of having back stiffness and muscle spasms.  

The Board notes that the examiner found evidence of an upper thoracic kyphotic curve of the spine, but specifically added that there was no postural abnormality, fixed deformity, or abnormality of the musculature of the spine involving the thoracolumbar area.  

The January 2014 examiner, noting diagnoses of degenerative arthritis of the spine and spondylolisthesis, found that the Veteran had 80 degrees of forward flexion of the spine.  His forward flexion was noted not to be additionally limited by pain, and his flexion limits remained unchanged even after repetitive use testing.  The Veteran denied having flare-ups of his spine condition.  Additionally, there was no ankylosis of the spine noted on examination.  

Accordingly, on this record, the service-connected lumbar spine disability is not shown to meet the criteria warranting a 40 percent rating, as the evidence of record clearly demonstrates that his forward flexion of the thoracolumbar spine is greater than 30 degrees and that there is no suggestion of ankylosis.  38 C.F.R. § 4.71a, General Rating Formula.

The Board also finds that a separate rating based on neurological symptoms is not assignable based on the evidence of record.  The Veteran informed the November 2010 examiner that he experienced paresthesias and numbness into the lower extremity, worse on the left than the right, but denied bowel or bladder complaints of incontinence or erectile dysfunction.  

That examiner at this time noted signs and symptoms of radiculitis and radiculopathy based on a positive straight leg raise test and the loss of deep tendon reflexes, but did not indicate whether such signs and symptoms qualified as a diagnosis; specifically, in the "diagnosis" section of the report, the examiner only indicated "degenerative disk disease superimposed on degenerative osteoarthritis of the lumbar spine with residuals."  

The Board appropriately sought a new examination in part to address the discrepancy between the noted symptoms and the diagnosis.  As part of the January 2014 examination, the results of the neurological evaluation, including reflex and sensory examinations and a straight leg test were all negative, and the examiner specifically found that the Veteran did not have radiculopathy or any other abnormalities, such as bowel or bladder problems.  

In an addendum, the examiner further stated that " there was no objective pain present during range of motion testing" of the spine, and that there were no findings of radiculopathy or radiculitis.  

Thus, based on this record, the preponderance of the evidence is against a finding that the Veteran has a separately ratable neurological disability associated with the service-connected lumbar spine strain with degenerative joint disease.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An increased rating in excess of 20 percent for the service-connected low back strain, with degenerative joint disease is denied.



REMAND

The Board previously remanded the Veteran's claim for an increased rating for the service-connected left shoulder disability for a new examination.  According to the examiner, upon testing, the "left shoulder range of motion [was] accompanied by pain behavior that seemed exaggerated and not objective.  Effort and cooperation was assessed as marginal and not reflecting functional status of left shoulder.  Repetitive use information was elicited but not provided in a sufficient response."  

The Board notes that the Veteran participated fully in the November 2010 shoulder examination.  However, in March 2014, he asserted that the January 2014 examiner failed to take repetitive motion measurements and specifically requested an examination that would include repetitive motion measurements.  The Board concurs.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).

Concerning the issue of a total disability rating due to individual unemployability by reason of service-connected disability, in addition to the fact that the issue is inextricably intertwined with the claim for an increased rating for the shoulder, see Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), extraschedular consideration may be warranted.  See 38 C.F.R. § 4.16(b) (2013).  

The Board notes, in previously remanding this issue, that the Veteran claimed as recently as March 2014 that he had not worked since 2001 due to his disabilities, but he informed a May 2006 treatment provider that he experienced pain while at work.  He had earlier indicated to the examiner in November 2010 that he stopped working in July 2010.

Accordingly, these remaining matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should have the Veteran scheduled for a VA orthopedic examination by a health care professional who had not previously examined him in order to determine the severity of the service-connected left shoulder disability.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  

In accordance with the latest worksheet for rating shoulder disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  

The examiner must report whether there is any additional loss of motion following repetitive motion.  If pain is present, the examiner must address where pain begins in each arc of motion.  

After reviewing the entire record, the examiner should also opine whether it is at least as likely as not that the combined impairment due to the service-connected left shoulder and low back disabilities precludes him securing and following all forms of substantially gainful employment.  

A full, complete and well-reasoned rationale for any opinions expressed must be provided.

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3. The AOJ then should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented consideration of Virtual VA.  If any report is deficient in any manner, corrective procedures should be implemented at once. 

4. After completing all indicated development, AOJ should readjudicate the claims remaining on appeal in light of all evidence of record.  If, after the adjudication of the claim for an increased rating for the service-connected shoulder disability, the Veteran remains below the schedular threshold for a TDIU rating in 38 C.F.R. § 4.16(a), the development of the TDIU issue must include consideration of whether referral to the Director of the Compensation Service for extraschedular consideration is warranted.  If any benefit sought on appeal remains denied, the Veteran and the representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


